Citation Nr: 1431754	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  05-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.  She served with the National Guard from September 1991 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

The Veteran requested and was scheduled in March 2008 for a hearing before a Veterans Law Judge of the Board of Veterans' Appeals.  The Veteran failed to appear for the hearing.  Accordingly, her request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.702 (2013).

This case was previously before the Board in April 2008, January 2011, and again in October 2012, and was remanded on each occasion for additional development of the record and/or to ensure due process.  

In April 2013 the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Remand (JMR) with the Court, which was granted by Order of Court that same month, vacating the Board's April 2013 decision and remanding the claim for compliance with the terms of the joint motion.

The  issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the February 2014 JMR the parties agreed that vacatur and remand were warranted for consideration of whether service connection for a psychiatric condition other the PTSD was warranted on a theory that a preexisting mental disorder was aggravated by service.  A September 2012 statement contained the contention that the Veteran's schizophrenia was at least aggravated during her service.  A July 2012 private psychiatric note indicated that there was a reported history of schizophrenia for 25 to 30 years; which would predate service.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Attempts to obtain the Veteran's service treatment records have not been successful and a formal determination of unavailability was made in March 2004.  Thus, the Veteran is presumed sound at entrance.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The effect of the presumption would establish in-service incurrence of a disease or injury.  If VA rebuts the presumption, in-service incurrence is not established and service connection is not warranted. 

The Veteran reported that she received psychiatric treatment in 1984, prior to service.  The Veteran has also reported that she was sent to a psychiatrist for treatment while in service by two of her supervisors.  The Veteran's DD 214 reveals that her reenlistment code was RE-3 indicating a waivable bar to reenlistment.  Subsequently, she enlisted and was thereafter separated from the National Guard due to suspected fraudulent entry by deliberate misrepresentation, omission, and concealment of bar to reenlistment from prior military service.  The Veteran was treated for a psychiatric disorder starting in May 1993.  A letter from a private counselor dated in September 2004 indicates that the Veteran was noted to have symptoms consistent with posttraumatic stress disorder.  The provider reported: "To say exactly whether her issues were exclusively present or not prior to her military tour would be hard to pin point." 

A medical opinion is necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the lengthy course of this appeal, the case has been remanded on more than one occasion to afford the Veteran such an examination; however, she has failed to report to those examinations.  In one instance, she indicated she would not report to an examination; in another, she simply failed to appear. 

VA regulations provide that when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA evaluation to determine the nature, onset date and etiology of any psychiatric disability to include schizophrenia, but other than PTSD, found to be present.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

Based on the examination and review of the record, the examiner should answer the following: 

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a psychiatric disorder, to include schizophrenia, but other than PTSD, that existed prior to her entry onto active duty in November 1986? 

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting psychiatric disorder, to include schizophrenia, but other than PTSD, was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current psychiatric disorder, to include schizophrenia, but other than PTSD, found to be present is causally or etiologically related to any incident of military service.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After undertaking any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

